Opinión disidente de


los Jueces Asociados Sres. Figueras y Sulzbacher-

Los Jueces Asociados que suscriben están conformes con la siguiente resolución:
Aceptan los fundamentos de hecho de la sentencia re-currida, y los que se refieren á la sustanciación del recurso en esta Superioridad, y aceptan los fundamentos de derecho 1, 2, 3 y 4 de la sentencia que precede, y
Considerando: que para que la Sección 301 del Código Po-lítico pudiese interpretarse en el sentido en que lo hace el Tribunal de Humacao, y la mayoría de esta Corte Suprema, era necesario que la mera .presentación del documento credi-tivo de deuda, ante los Tribunales de Justicia, aparejase, de modo ineludible, la orden inmediata de pago; pero esto no es así, dentro del orden del procedimiento, porque todo docu-mento de deber, que se presenta está sujeto á las contingen-cias del debate que se plantea, á las manifestaciones del deudor, y á la prueba, hasta que se dicte la sentencia favorable al acreedor, y llegue el momento de su cobro, en la vía de apremio.
Considerando: que la presentación del documento y de la demanda no tienen otra significación que la comparecencia en juicio, sin que esto prejuzgue la pertinencia de lo que en ella se pide.
Considerando: que atendiendo á esas razones sin duda es que en la disposición que se analiza se usa el verbo cobrar (to recover) texto inglés, y no el verbo reclamar, que sería el adecuado y propio, si hubiese sido el propósito impedir el ejercicio, ante los Tribunales, de la acción civil correspon-*24diente, cosa que á la verdad podría redundar en algún caso, en perjuicio irreparable para la parte, y en grave daño para las rentas del Tesoro.
Considerando: que no puede atribuirse á la& leyes lo in-justo; mientras baya una razón fundada para preservarlas esta mala nota, y esa fundada razón se encuentra en una in-terpretación que en nada agravie los intereses del Tesoro de Puerto Eico, ni lesione, tampoco, los derechos de las partes que tengan necesidad de acudir á la vía judicial para hacer-los verdaderamente efectivos:
Considerando: que para ser consecuente con la interpre-tación que se da á dicha Sección 301, en la anterior sentencia, ha debido declararse la nulidad de todo lo actuado, con las costas al Tribunal sentenciador, porque no parece justo, ni equitativo, sustanciar por todos sus trámites un pleito, con dispendios para la parte actora, para decirle luego, en la sen-tencia, que no tiene derecho á intentar la vía judicial para el cobro del documento que presenta.
Considerando: lo dispuesto en la regla 63 de la Orden General, No. 118, serie de 1899.
Fallamos: que revocando la sentencia apelada debemos condenar y condenamos á Don Edgardo Vázquez Aguilar á que pague á Doña Euperta Concepción Aguilar la suma equi-valente en moneda americana, á los 800 pesos mejicanos, objeto del legado reclamado, y los 600 pesos, también meji-canos, en igual forma, del depósito que igualmente se re-clamó en la demanda, con los intereses legales á contar desde la fecha de la interposición de la misma, y declaramos sin lugar la reconvención formulada, entendiéndose que los 600 pesos del depósito, ó su equivalente, en moneda americana, no pueden hacerse efectivos, ó cobrarse por la vía de apremio hasta que no se cumpla con todo lo dispuesto en la Sección 301 del Código Político, siendo las costas de este juicio á cargo del demandado.